PER CURIAM.
Based on an exception contained in Florida Real Estate Commission v. Webb, 367 So.2d 201 (Fla.1978), we reversed the penalty imposed on appellant and remanded for reconsideration. Glenn v. Department of Professional Regulation, 410 So.2d 935 (Fla. 3d DCA 1982). When the matter came before the board, four members thereof recused themselves. This reduced the normal composition of the board from nine to five. The board imposed a penalty of $1,000 and a four-month suspension. Glenn appeals contending that the board departed from statutory proceedings. Specifically, Glenn claims that it should have replaced the recused members of the board so as to maintain the statutory composition. We disagree.
Section 466.004, Florida Statutes (1981) provides that the board shall consist of nine members, and that six shall be licensed dentists actively engaged in the practice of dentistry. Section 455.207(3), Florida Statutes (1981) provides that business of a board must be conducted by a quorum and that a quorum is fifty-one per cent or more of the members of the board. These are the only statutory requirements for the composition of the board. Since they have been satisfied, we must reject appellant’s contention on this point.
Finding the other arguments to be without merit, we affirm.